Warren E. Burger: Mr. Ryan, you may continue.
Allan A. Ryan, Jr.: Mr. Chief Justice and may it please the Court. There is really just one issue in this case is the credit for pension plan purposes, a credit and I quote now, from Accardi, “Which would have automatically accrued to the veteran had he remained in private employment rather than responding to the call of his country.” If so, then Mr. Davis is entitled to that credit and I do not understand my opponent to disagree with that proposition. On the other hand, if the Court should find that this credit is based on the performance of actual work, then the credit is not a function of seniority and Alabama Power Company is obligated to provide such credit, only if it does so for employees on leave of absence.
Warren E. Burger: Would it be equally accurate to catch that in terms of whether there has been compensation paid during the period rather than whether work was performed?
Allan A. Ryan, Jr.: Do I understand Mr. Chief Justice the issue of whether the Power Company paid Mr. Davis while he was in the service? I do not think that that is an equivalent proposition. I think that the fact that the company did not pay him compensation is nothing more than a reflection of a fact that he did not perform any work for the company during that time. Compensation in that sense is a fundamentally different aspect of the employment relationship than the pension plan.
Warren E. Burger: Then, you do not think that if the employer paid the employee during all the period he was in the service as some employers did, that the contributions to the pension fund would follow automatically?
Allan A. Ryan, Jr.: If the employer did pay the employee while he was in the service, I would assume that they would continue the pension plan, but I would not say that it would have to follow automatically. I think that, had the power company paid Mr. Davis for the time he was in the service and not extended him credit for the pension plan that this case would be no different than it is. I do not think the pension plan is tied to whether the company decides to pay him compensation or not. I think the Court’s enquiry is whether the pension plan as such is a different aspect of the employment relationship than compensation and we believe that it is. We believe that the pension is based on longevity of service and is not based on the amount of work that the employee actually performs for the companies. Therefore, we believe the decision below should be affirmed. Under Accardi, the Court must look to the real nature of the pension benefit. It cannot be bound by narrow definitions or the industrial practice. As it said, it would not be in Accardi. We think that under that analysis, pension plans are aspects of seniority. First, pension plans require an employee to work for many years before he receives any benefit at all. Typically, an employee under this plan as under others must work to age 65 to receive full benefits and he must work 15 or more years to receive any benefits at all. We submit that when it is possible for an employee to work 10 or 15 or even more years and not receive any pension at all, it is difficult to conceive that the pension as simply being a form of deferred compensation. Moreover, pension plans fill needs of the employer that other aspects of the employment relationship do not and the District Court based its decision we feel on this ground. Employers naturally want a stable and experienced workforce and the promise of a pension after years of service encourages employees to stay with the company throughout their career and this serves the need of the employer to develop that stable workforce.
William H. Rehnquist: Mr. Ryan, let me go back a minute to the provisions of C1, which Mr. Justice Stewart and I were asking you about yesterday afternoon and that provision after we talk about restore without loss of seniority that shall be entitled to participate in insurance or other benefits offered by the employer person to establish rules. Wouldn't it be a perfectly orthodox statutory construction to say that that portion of the statute grants all it is to be granted in the way of participation in insurance or other benefits? In other words, they cover what they wanted to give the ex-serviceman in the way of insurance or other benefits in that portion and therefore, you cannot go back and read seniority as covering the grant of pension plan.
Allan A. Ryan, Jr.: I would say Mr. Justice Rehnquist that that inquiry, as you have put it is reversed. That what the Court should look at first as was established in Accardi is whether the benefited issue is a function of seniority, if the Court finds that it is such, then it has no need to go to the second clause.
William H. Rehnquist: Well, how about the Expressio Unius rule, where the statute has in so many words covered what a returned serviceman shall get in a way of pension plans, you do not go to some broader phrase and include it under that.
Allan A. Ryan, Jr.: Well, the statute in its words of course, does not mention pension plans and the question is whether the plan is an aspect of seniority or not. The Court…
William H. Rehnquist: Why should not the question be whether it is closer to participation in insurance or other benefits?
Allan A. Ryan, Jr.: Because the Court in Accardi said, that the other benefits clause was intended to add certain benefits to the veteran and not take away any that were established by the seniority clause.
William H. Rehnquist: We agreed yesterday that was a dicta.
Speaker: I do not believe that point is dicta Mr. Justice. I believe the dictate point was the part of Accardi which discussed the rationale of Congress and whether that other benefits clause looks only to the time when the serviceman is in uniform, but I think it was necessary to the decision in Accardi that it first construe, whether the benefit was an aspect of seniority and then as the District Court had done. The District Court in -- rather the Court of Appeals in Accardi said, “Yes, we find that there is an aspect of seniority, but we find it is taken away by the other benefits clause”, and the Court in Accardi said, “We find it is a benefit of seniority and we find that once that conclusion is reached, the other benefits clause cannot come in and carve out an exception. The other benefits clause is intended only to add things, not to take away things.” So, in that sense I submit it was not dicta and the Court’s inquiry must first be to the seniority clause and we believe in this case that having made that inquiry, that the Court should conclude that the pension plan is an aspect of seniority, we recognize that if the Court finds it necessary to fall back on that second clause, Mr. Davis loses because the company does not extend pension benefits to employees on leave of absence. But it is very definitely, the first inquiry must be to the seniority clause. Except I thought we agreed yesterday that the second clause does not literally apply in this case because there was no plan in effect at the time Mr. Davis was inducted in the armed forces.
Allan A. Ryan, Jr.: That is one way of reading that statute Mr. Justice.
Speaker: Well, is it not the only way to read it?
Allan A. Ryan, Jr.: Well, I think that in that if the phrase is read in that sense, it essentially discriminates against veterans who went into the service prior to the time that their employer adopted a pension plan. In other words, if this pension plan, in this case had been adopted in 1940, instead of in 1944, the reading that I understand you to advance would not grant him the benefit.
Speaker: No, my question was simply directed to the proposition that if there was no plan in effect at the time he went into the armed forces, then this second section is wholly inapplicable and you have to look to the other sections.
Allan A. Ryan, Jr.: I would say if there was no plan in effect when he went into the armed forces…
Speaker: Then this second protection does not by its terms apply.
Allan A. Ryan, Jr.: I would say that is unacceptable, that that is a consistent reading with the statute, yes. I think there are other benefits to the employer that accrue from a pension plan which we discussed in our brief. One is the incentive that it gives to older workers, to retire with some measure of financial security. This in turn opens up the channels of advancement within the organization for younger workers to advance, that in itself is an attractive aspect of the job to younger employers in addition to the substantive benefits of the pension plan.
Warren E. Burger: What if today for the first time, the employer develops a pension plan that was contributory not one of the kind that we have here with four parts paid by the employer and one part by the employee and it would be voluntary in the sense that those employees who did not want to make the back payments would not be requiring to do so? For simplicity, $100 a year from this employee would be required for each year if he was employed. Do you say he would be exempted from payment of that money for the three years he was in the service?
Allan A. Ryan, Jr.: No Mr. Chief Justice, he would not be exempted from paying that. What the statute commands is only that he be restored without loss of seniority. It does not grant him any benefits that his counterpart in the job does not have.
Warren E. Burger: But you are arguing for a result that would give him monetary benefits for these three years, are you not?
Allan A. Ryan, Jr.: I am.
Warren E. Burger: Not, just status on the payroll in terms of seniority, but money in the fund to his credit.
Allan A. Ryan, Jr.: Money in the fund is exactly what we are asking for, but it is not money that his civilian counterpart does not have. The Court in Accardi said that there is no point in awarding a man seniority, if you then deny him the perquisites that flow from it. So, what we are asking is that he stands in the same shoes as his civilian counterpart who stayed on the job while Mr. Davis went off to serve in the military. We are not asking that he get any benefit that his civilian counterpart does not have and so under that rationale it is only fair that he pays his $100 a year just like his civilian counterpart. That is the essential command of the statute that it apply evenly, that the benefits flow evenly both to veteran and non-veteran alike. So, in a contributory plan he would be entitled to pay his fair share.
John Paul Stevens: Mr. Ryan does the record tell us how the contributions to this plan are computed or made or what?
Allan A. Ryan, Jr.: I do not believe it does Mr. Justice Stevens. I do not think that it is a part of the plan itself. I maybe mistaken in that, but I do not think that…
William H. Rehnquist: Then, that is a contributory plan?
Allan A. Ryan, Jr.: It is a non contributory plan.
William H. Rehnquist: Non contributory.
Allan A. Ryan, Jr.: Yes.
Speaker: Mr. Ryan does your argument, the coverage get any quote out of C2 the declaration by Congress that honors restoration needs restored in such manner as to give him such status in his employment as he would have enjoyed if he had continued in such employment?
Allan A. Ryan, Jr.: I think our argument does get support from that statute, although the Court has mentioned on several occasions that C2 is a codification of the escalator principle that the Court announced in Fishgold in 1945 or 1946. Congress effectively approved Fishgold by enacting C2, but that escalator principle is of course, the guts of our argument that under Fishgold he does not step back on the escalator at the point he stepped off. He steps back on at the point he would have been at, had he not gone into the service. I think in looking at the pension plan as one which benefits employer as well as employee, it becomes clear that the plan is an incentive to maintain a continuing employment relationship with the company. The worker is paid wages and vacations and other short-term benefits for the work that he does from day to day but the pension is over and above this, it is an incentive for him to return to the job day after day and the pension is withheld from him unless he stays on the job until age 65. The full pension at any rate is withheld until he is of age 65 and it is this unique aspect we submit to the Court, that sets the pension apart from other incidents of the employment relationship from other collectively bargained benefits and demonstrates that what counts is the simple and continued status as an employee and therefore, under the principles of Accardi and Foster and indeed all cases which this Court has decided construing the statute, the time spent in the military must be credited to the veteran or else he loses ground, as compared to a civilian counterpart.
Byron R. White: Mr. Ryan, suppose under a Collective Bargaining Contract a person who has been a machine operator for 10 years gets paid more money than when he was, had worked for five years, that he just, there is a -- the pay is depended upon length of service to some extent anyway. Have we decided that the returning veteran gets back on the escalator at the higher rate of pay?
Allan A. Ryan, Jr.: Yes, Mr. Justice White. The Court has decided that assuming that the pay raise is automatic. I think Tilton and other cases along that line have held that. They have held that if there is some managerial discretion involved then it is not as clear question, but the automatic promotion has been held at the incident of seniority. Under this plan I think, what I have said about pensions is quite clearly illustrated because under this plan, if you are on the payroll, you are accumulating accredited service whether you are working or not. If you are not on the payroll, you are not accumulating accredited service except under circumstances that were stipulated below is being brief, infrequent and exceptional. So, what is required, the simple status of being on the payroll and not as petitioner argues, the actual performance of work. It is the continuing employment relationship with the company that counts here and that is what seniority is all about. Let me illustrate with two examples. There is accredited service accumulated for the employee for those times when he is on vacation, when he on sick leave, when he is on holiday, even despite the fact that during those periods he is performing no actual work. On the other side of the coin there is no additional accredited service for the time that he is working in an overtime capacity, even though of course, he is performing work during those hours and if this were truly a form of deferred compensation as my opponent argues, both of these features would be absent and in both cases the work performed is divorced from the credit received. Let me put this example if I may, two workers born on the same day each goes to work for the company on his 18th birthday, each retires at his 65th birthday having performed an equal amount of work for the company. Each starts to receive a pension at age 65 which of course, is exactly equal for both workers. Worker A dies after one year, worker B lives for 20 years after his retirement. Worker B receives 20 times as much in pension benefits over the course of his life as worker A did. Despite the fact that each of them performed the same work for the company -- and I am not referring a military service at all in this hypothetical. My point is to illustrate that it is very difficult to conceive of this plan as simply deferred compensation, when worker B receives 20 times as much in the way of benefits simply because of the fact that he lives longer more than 20 times as much as worker A despite having performed exactly the same amount of work.
Speaker: Well, there can still be a compensation because the compensation would be that you get benefit through the remainder of your life, however long it is and that is rather standard.
Allan A. Ryan, Jr.: I have no quarrel with that and we are not attacking the plan in any sense in that respect, but I think it illustrates --
Speaker: The compensation would be that you get the benefits, retire benefits for the remainder of your life and some people live longer than others, that is the same basic compensation is the assurance of benefits for the remainder of your life.
Allan A. Ryan, Jr.: Except that in one case the worker is receiving…
Speaker: Well, that is…
Allan A. Ryan, Jr.: ...20 times more. Let me stress one other point because I think there was a suggestion by the petitioner that extending credit to Mr. Davis at this late date with prejudice to the company because the company could not foresee in 1943 and 1944 and 1945 that these payments would be required. As we point out in our brief there is no evidence on this point but even the argument itself fails to hold water because…
Warren E. Burger: There is no evidence there in a sense that there was no plan in effect in back some evidence of the foreseeability? There was no plan in effect when he left, was there?
Warren E. Burger: That is correct Mr. Chief Justice. But their argument as I understand it is, that it would be unfair now to tax the company for contributions due in 1944 and 1945.
Speaker: But is that argument not based on the proposition that at the time they put the plan in effect, whatever year that was…
Allan A. Ryan, Jr.: 1944.
Speaker: The actuaries looked up the number of employees and the precise age of those employees and their years of service and out of that amalgam, constructed an actuarial basis for the plan. But they could not -- they claim, include him and if there were ten others like him could not include those in the same category simply because there, he was not an employee at the time.
Allan A. Ryan, Jr.: Well, he was an employee at the time that the pension plan was instituted he started employment in 1936 and he was an employee even though he was off in uniform at the time that the…
Speaker: But with no knowledge on the part of the company whether he would ever come back at all?
Allan A. Ryan, Jr.: Well, the amendment in 1966 which is now Section III A of Roman numeral three of the plan and it is on Page 61 and 62 of the Appendix. Under this amendment and this I stress, was passed in 1966 an employee is given retroactive credit for his military service during World War II in Korea, less one year if he worked for the company prior to his 25th birthday. In other words, the company said in 1966, we will allow you to fill the gap in credit caused by military service by talking the time you worked for us before you entered the plan, your 25th birthday and using that to fill the gap, less one year. The only reason that could not apply to Mr. Davis is because he did not go to work for the company until he was 26, but the point is this, that the company cannot be heard to complain now, I think as a practical matter, that affirming the judgment below would cause it a great hardship when in 1966 the fund was apparently solvent enough to grant retroactive military credit to some employees. I think that the Court should not consider this a very tightly correlated fund when it has the flexibility to do that. I thank the Court.
Warren E. Burger: Thank you Mr. Ryan. And Mr. Boles, you have some time left.
H. Hampton Boles: Mr. Chief Justice may it please the Court. What I would like to do in reply in my remaining time is a place I will case in perspective in view of the Government's argument and the Government has basically ordered that this case, that pension rights should be determined of the seniority in a sort of a general sense without dependent upon the provisions of our pension plan. We say that you cannot divorce the amount of pension paid which is in dispute here from the provisions of the very agreement from which that right arises. The Government in its brief apparently realizing the fallacy of its argument says that you cannot have a pension plan which is not dependent upon seniority. If you have a precise 100% correlation between units of work to units of benefit we say that this Court in Foster said that although the work requirement correlates only loosely with the benefit if it has a work requirement, which our plan very definitely has, that that is not sufficient to invoke the statutory guarantee. Now, with reference to some of the questions that have been raised, I will point out that on Page 17 of the agreed statement of fact, it is 17 of the Appendix, it explains somewhat how the pension plan is funded and it says that the amount of contribution is determined annually, and also in response to a question yesterday, if we have stipulated, as counsel for the Government has said that the employees of Alabama Power Company on leave of absence were treated exactly the same as employees on leave of absence for military service with respect to determining the amount of pay due under the pension plan. There has been no discrimination against the veteran. On our plan he has been paid for everything that he earned. What is important here is we go back to Mr. Justice Stewart’s analysis of the Section yesterday. The Section says three things that you will be given your seniority when you return, that you will be given other benefits and insurance when you return in accordance with the rules of the employee in effect when you left relating to other employees on leave of absence, and that you will not be terminated within one year, and Mr. Davis was not fired, Mr. Davis although, the statute literally did not say that he has to be given rights. We do not have to rely there, may it please you Mr. Justice Stewart, on that Section if you take it out, take his rights out by virtue of fact that we did not have a plan in 1943. He did not gain any other rights, but even if he did, even if we accept the argument that we have to give him the rights equal to other employees this we have stipulated we have done. So, I say that he cannot get any rights there. Now, the Government criticizes us for not having a precise correlation between units of work and units of benefit, and we say the law does require that. We do not give credit, we do not give credit for overtime as earnings, we also do not count an hourly credit under the plan as accredited service for overtime. We say that we do not have to do that, that even though we do not do that, it does not somehow create seniority out of a plan that is founded upon work. All the time that my opposing counsel was up here, we were talking about actual work and automatic benefits. When you speak of seniority and I am not saying you have to take the most narrow deal of seniority to determine this case in our favor, you generally have to have two things and that is names of employees and dates that they were with this company, then you can start pairing down to make your decisions. You do not have to have the earnings of that employee, you do not have to say that that employee had to be a fulltime regular employee working 40 hours a week. It is simply a matter of time. Now, it is not true, absolutely not true that all our plan requires is that you have a status as an employee in order to gain benefits. Certainly, you do gain some benefits and we described those yesterday. You get time for (Inaudible) because that is only time we are related, you get time for the one-year qualification, but there is no way simply by being on the payroll unless if payroll is described as a status of an employee to the employer that you can gain one cent under the plan without being a full time regular employee working 40 hours a week on a fulltime basis. So, we say that we have followed that, we have followed that in 1937, it is good now and that our pension plan requires a work requirement and it should be upheld by the Court that for some reason and now there seems to be some criticism because in 1966 we granted a veteran something over and above the normal employee. Now, this is exactly what the Government has done in some of its own retirement plans that it has gone up, in specific, I am talking about the Railroad Retirement Act. It also excludes military service from years of service under that Act except those portions which were very narrowly defined as wartime service, and I would say, not only -- if the government had intended to define seniority in a broad way for purposes of the Military Selective Service Act it certainly should have abided by it in the Railroad Retirement Act, which it did not and that is in 45 U. S. C. Section 231 I think. With that Your Honor we say that our pension plan embodies a very distinct, very apparent work requirement. You have to be on a payroll, you also have to be earning and it should not be assumed by the Court that a utility or any other corporation can have employees that are gaining benefits as a fulltime regular employee and being paid without doing their work. That simply is not practical, it is not what happens, and there is no evidence in this record that that is what happens. You have work to be paid except of course, for the normal things like vacations, but we say he has earned that, we say Mr. Davis earned his pension plan -- excuse me. He earned his pension pay that was computed in exactly the way the plan calls for and he is not entitled to have any extra pay imputed or required because of his two and one half years in the military.
Speaker: Well, you have to work to get the benefits normally apart from…
H. Hampton Boles: That is right.
Potter Stewart: ...this problem in this case, but the payment does not depend upon, in any way upon, how much you work. If you are a fulltime regular employee you are not given any more credit for overtime or any less, I mean you get the same if you are –- it is 40 hour a week and it is a same contribution even if you work 40 hours overtime, isn’t it?
H. Hampton Boles: Your analysis is exactly correct Mr. Justice Stewart. We admit that, there is evident in the plan but all we are saying is that there is nothing in the law and no case before this Court that requires a type of precision between units of work and units of benefit that has been asked and asserted by the Government. I do not know that it would be administrable. I suppose you could do it with computers to keep up with the minute by minute, hour by hour. We say that we have got a very practical, logical, realistic plan and it is dependant upon work and we ask that the lower judgment be reversed. Thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.